MEMORANDUM **
Brian and Marlene Finander appeal pro se from the district court’s order dismissing their statutory and tort claims pursuant to Fed.R.Civ.P. 12(b)(6) on the basis of res judicata. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the court’s dismissal de novo, Rodriguez v. Panayiotou, 314 F.3d 979, 983 (9th Cir.2002), and we affirm.
The district court properly dismissed the Finanders’ action on the basis of res judicata because it involved the same claims and parties as a prior state court action that was dismissed on the merits under the California Strategic Lawsuit Against Public Participation (SLAPP) laws. See Los Angeles Branch NAACP v. Los Angeles Unified Sch. Dist., 750 F.2d 731, 736-37 (9th Cir.1984) (en banc) (applying the doctrine of res judicata where, inter alia, “the first suit concluded in a final judgment on the merits”); Traditional Cat Ass’n, Inc. v. Gilbreath, 118 Cal.App.4th 392, 13 Cal.Rptr.3d 353, 357 (2004) *193(stating that resolution of SLAPP motion requires courts to consider “substantive merits of the plaintiffs complaint”).
The district court properly dismissed the complaint without further hearings or a trial because the Finanders could not state a viable claim. See Rodriguez, 314 F.3d at 983 (explaining that courts may grant dismissal with prejudice where plaintiffs can prove no set of facts that entitle them to relief).
The Finanders’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.